PER CURIAM.
"Valid prenuptial agreements regarding post-dissolution support are contracts." Lashkajani v. Lashkajani, 911 So.2d 1154, 1158 (Fla. 2005). Because courts have recently enforced similar provisions, see Weymouth v. Weymouth, 87 So.3d 30, 32 (Fla. 4th DCA 2012), we reverse the trial judge's determination that the provision of the prenuptial agreement at issue is void against Florida's public policy, hold that Ms. Gallerani has met the conditions of that provision, and remand for entry of a revised final judgment of dissolution of marriage ratifying, incorporating, and enforcing the prenuptial agreement including the provision at issue.
*1050Reversed and remanded with instructions.